TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 19, 2019



                                      NO. 03-19-00543-CV


                         Dean F. Miller a/k/a Dean Fredrick d/b/a
                    Dean Fredrick, a/k/a Dean Fredrick Miller, Appellant

                                                 v.

                            Manuel and Jill Bustamante, Appellees




      APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on May 24, 2019. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want

of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.